
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 622
        [Docket No. 070906497-7584-01]
        RIN 0648-AW03
        Fisheries of the Caribbean, Gulf of Mexico, and South Atlantic; For-Hire Fishery off the Southern Atlantic States; Control Date
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Advanced notice of proposed rulemaking; request for comments.
        
        
          SUMMARY:
          NMFS announces that it is considering, and is seeking public comment on proposed rulemaking to control future access to the South Atlantic for-hire fishery. If a management regime is developed and implemented under the Magnuson-Stevens Fishery Conservation and Management Act (Magnuson-Stevens Act), the control date would limit the number of participants in the fishery. This announcement is intended, in part, to promote awareness of the potential eligibility criteria for future access so as to discourage speculative entry into the fishery while the South Atlantic Fishery Management Council (Council) and NMFS consider whether and how access to the for-hire fishery should be controlled.
        
        
          DATES:
          Written comments must be received on or before 5 p.m., local time, November 26, 2007.
        
        
          ADDRESSES:
          You may submit comments, identified by 0648-AW03, by any one of the following methods:

          • Electronic Submissions: Submit all electronic public comments via the Federal eRulemaking Portal http://www.regulations.gov by clicking on “Search For Dockets” at the top of the screen, then enter the following identifier: 0648-AW03 in the “RIN” field and click the “Submit” button.
          • Fax: Attn: Kate Michie 727-824-5308.
          • Mail: Kate Michie, NMFS Southeast Regional Office, Sustainable Fisheries Division, 263 13th Avenue South, St. Petersburg, FL 33701.

          Instructions: All comments received are a part of the public record and will generally be posted to http://www.regulations.gov without change. All Personal Identifying Information (for example, name, address, etc.) voluntarily submitted by the commenter may be publicly accessible. Do not submit Confidential Business Information or otherwise sensitive or protected information.
          NMFS will accept anonymous comments. Attachments to electronic comments will be accepted in Microsoft Word, Excel, WordPerfect, or Adobe PDF file formats only.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Kim Iverson, Public Information Officer, South Atlantic Fishery Management Council; toll free 1-866-SAFMC-10 or 843-571-4366; kim.iverson@safmc.net.
        
      
      
        SUPPLEMENTARY INFORMATION:

        At the June 2007 Council meeting, the Council recommended a control date of March 8, 2007, applicable to persons who are contemplating entering any for-hire fishery (charter and headboats) in the exclusive economic zone (EEZ) of the South Atlantic region. The Council requested that this control date be published in the Federal Register to notify fishermen that if they enter such a fishery after March 8, 2007, they may not be assured of future access if the Council and/or NMFS decide to limit entry or impose other measures to manage these fisheries.

        Establishment of the control date responds to the Council's concerns that for-hire fisheries are expanding quite rapidly and the perception that many of those new entrants lack experience and professional expertise in the subject fishery.
        Control dates are intended to discourage speculative entry into a fishery, as new entrants entering the fishery after the control date are forewarned that they are not guaranteed future participation in the fishery.
        Establishment of this control date does not commit the Council or NMFS to any particular management regime or criteria for entry into the for-hire fishery. Fishermen are not guaranteed future participation in the fishery regardless of their level of participation before or after the control date. The Council may recommend a different control date or it may recommend a management regime that does not involve a control date. Other criteria, such as documentation of landings or fishing effort, may be used to determine eligibility for participation in a limited access fishery. The Council and/or NMFS also may choose to take no further action to control entry or access to the fisheries, in which case the control date may be rescinded. Any action by the Council will be taken pursuant to the requirements for fishery management plan and amendment development established under the Magnuson-Stevens Act.
        This notification also gives the public notice that interested participants should locate and preserve records that substantiate and verify their participation in any for-hire fishery in the South Atlantic EEZ.
        
          Authority:
          16 U.S.C. 1801 et seq.
          
        
        
          Dated: October 22, 2007.
          Samuel D. Rauch III,
          Deputy Assistant Administrator For Regulatory Programs, National Marine Fisheries Service.
        
      
      [FR Doc. E7-21099 Filed 10-25-07; 8:45 am]
      BILLING CODE 3510-22-S
    
  